

115 SRES 59 IS: Expressing support for the designation of February 12, 2017, as “Darwin Day” and recognizing the importance of science in the betterment of humanity.
U.S. Senate
2017-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 59IN THE SENATE OF THE UNITED STATESFebruary 10, 2017Mr. Blumenthal (for himself and Mr. Murphy) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationRESOLUTIONExpressing support for the designation of February 12, 2017, as Darwin Day and recognizing the importance of science in the betterment of humanity.
	
 Whereas Charles Darwin developed the theory of evolution by the mechanism of natural selection, which, together with the monumental amount of scientific evidence Charles Darwin compiled to support the theory, provides humanity with a logical and intellectually compelling explanation for the diversity of life on Earth;
 Whereas the validity of the theory of evolution by natural selection developed by Charles Darwin is further strongly supported by the modern understanding of the science of genetics;
 Whereas it has been the human curiosity and ingenuity exemplified by Charles Darwin that has promoted new scientific discoveries that have helped humanity solve many problems and improve living conditions;
 Whereas the advancement of science must be protected from those unconcerned with the adverse impacts of global warming and climate change;
 Whereas the teaching of creationism in some public schools compromises the scientific and academic integrity of the education systems of the United States;
 Whereas Charles Darwin is a worthy symbol of scientific advancement on which to focus and around which to build a global celebration of science and humanity intended to promote a common bond among all the people of the Earth; and
 Whereas February 12, 2017, is the anniversary of the birth of Charles Darwin in 1809 and would be an appropriate date to designate as Darwin Day: Now, therefore, be it
	
 That the Senate— (1)supports the designation of Darwin Day; and
 (2)recognizes Charles Darwin as a worthy symbol on which to celebrate the achievements of reason, science, and the advancement of human knowledge.